—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered January 18, 1995, convicting him of assault in the first degree (four counts), attempted robbery in the first degree (three counts), and criminal possession of a weapon in the third degree, upon a nonjury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant contends that the testimony of the photographic identification should have been suppressed as unduly suggestive, since the background of his photograph was much lighter than the other photographs in the array. This contention is without merit since it cannot be said that this difference tainted the photographic array (see, People v Guzman, 220 AD2d 614, 615; People v Robert, 184 AD2d 597; Matter of Christopher E., 163 AD2d 385; People v Cherry, 150 AD2d 475, 476; People v Emmons, 123 AD2d 475). In any event, assuming arguendo that the photographic identification was unduly sug*309gestive, the in-court identification of the defendant by the witnesses had an independent source (see, Matter of Christopher E., supra; People v Caccamise, 198 AD2d 537; People v Clark, 155 AD2d 548, 549).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v White, 192 AD2d 736, 737; People v Rios, 180 AD2d 696), and, in any event, is without merit. Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.